Citation Nr: 0724268	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  03-32 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a low back 
injury, and if so, whether service connection should be 
granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1943 to 
February 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The reopened claim for service connection for residuals of 
low back injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  An unappealed December 2002 rating decision denied the 
veteran's claim for service connection for chronic low back 
pain.  

2.  The evidence received since the last, prior, final denial 
on any basis, in December 2002, considered in conjunction 
with the record as a whole, constitutes existing evidence not 
previously submitted to agency decisionmakers, relates to 
unestablished facts necessary to substantiate the claim, is 
neither cumulative nor redundant of the evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in December 2002, which 
denied service connection for chronic low back pain, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2006).  

2.  New and material evidence has been received to reopen the 
claim for service connection for residuals of a low back 
injury.  38 U.S.C.A. §§ 5108, 5109A, 7104 (West 2002); 
38 C.F.R. §§ 3.156, 3.303 (2006). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5108, 5109A; 
38 C.F.R. § 20.1103.  

In September 2002, the veteran filed a claim for service 
connection for chronic low back pain.  In December 2002, the 
RO denied that claim because the record did not show the 
injury was incurred during service and there was no evidence 
of continuity of symptoms after discharge.  The veteran was 
notified of the adverse decision in December 2002, but he did 
not file a notice of disagreement with respect to that 
decision.  The decision therefore became final.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a). 

If new and material evidence is submitted or secured with 
respect to a previously-denied claim, however, VA must reopen 
that claim and evaluate the merits of the claim in light of 
all the evidence, both new and old.  38 U.S.C.A. § 5108; 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  Although the 
May 2003 letter to the veteran included notice that the 
veteran was required to submit new and material evidence to 
reopen his claim for service connection for residuals of a 
low back injury, the RO did not explicitly adjudicate that 
issue.  Nevertheless, on appeal, the Board must dispose of 
the claim on the basis of all material issues of fact and law 
presented on the record.  38 U.S.C.A. § 7104(d)(1); see also 
Barnett v. Brown, 8 Vet. App. 1, 5 (1995) (since a 
previously-denied claim cannot be reopened in the absence of 
new and material evidence, the Board must address the issue 
of new and material evidence).  As discussed below, the Board 
has concluded that new and material evidence has been 
received and the claim has been re-opened.  Since the veteran 
has received a full grant of the claim to reopen his service 
connection claim, he has not been prejudiced by having the 
initial determination made by the Board rather than by the 
RO.  

To reopen a claim, new and material evidence must be 
received.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last, 
prior, final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).    

Since the December 2002 rating decision, VA has received: a 
lumbar spine X-ray report diagnosing the veteran with a 
current back disorder;  testimony from the veteran and his 
wife that the veteran's back pain symptoms began during 
service and continued to the present; and a medical opinion 
that the veteran's current low back disorder may be related 
to his inservice injury.  Since that existing evidence was 
not previously submitted to the RO, it is "new" evidence.  

That evidence is also material because it relates to 
unestablished facts necessary to substantiate the claim.  
Generally, to establish service connection, three 
requirements must be met: (1)  a current disability exists; 
(2) an injury or disease was incurred during active military 
service; and (3) a relationship exists between the current 
disability and the inservice injury.  38 C.F.R. § 3.303(a).  
With respect to a chronic condition, manifestations of 
symptoms subsequent to service are relevant in establishing 
that the chronic condition began during service.  38 
C.F.R.§ 3.303(b).  Here, the X-ray evidence relates to the 
first evidentiary requirement, the testimony of chronicity 
relates to the second evidentiary requirement, and the 
medical opinion relates to the third evidentiary requirement 
for establishing service connection.  38 C.F.R. § 3.303.  The 
new documents relate to unestablished facts necessary to 
substantiate the claim, so they are material within the 
meaning of 38 C.F.R. § 3.156(a).  

The claims folder at the time of the last, prior, final 
decision contained no clear medical diagnosis concerning the 
veteran's back, only vague statements of the chronicity of 
the veteran's condition, and no medical nexus opinion at all.  
Since  this new and material evidence was neither cumulative 
nor redundant of the evidence of record in December 2002, the 
third requirement for new and material evidence has been met.  

And the information in those documents is sufficient to 
trigger a compensation and pension (C&P) examination, which 
could lead to establishing the medical nexus opinion needed 
to substantiate the veteran's claim.  See discussion, below, 
in the REMAND portion of the decision.  The evidence 
submitted by the veteran thus raised a reasonable possibility 
of substantiating the claim.  As a result, the criteria for 
new and material evidence under 38 C.F.R. § 3.156(a) have 
been met.  The claim is reopened, and to that extent, the 
claim is granted. 

When an appeal involves an issue whether VA has received new 
and material evidence sufficient to reopen a 
previously-denied claim, the veteran must also be given 
notice of:  the meaning of "new and material evidence;" the 
kind of evidence that would overcome the deficiency in the 
prior decision; and the evidence necessary to establish the 
underlying claim through any of the legal theories available.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although notice 
complying with Kent has not been given here, the veteran was 
not prejudiced because the veteran's claim to reopen has been 
granted.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for residuals of low back 
injury is reopened.  To this extent, the appeal is granted.   


REMAND

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  As discussed below, those criteria have been 
met here.  

First, the veteran has submitted September 2002 medical 
evidence that he has moderately severe degenerative disc 
disease and arthritis, predominantly in the L5-S1 segments of 
the spine.  

Second, the record shows that the veteran suffered an injury 
to his back during service.  The veteran's service records 
(except for his discharge examination) were destroyed in a 
fire, so there is no contemporaneous evidence that the 
veteran injured his back during service.  And his discharge 
examination report indicates that the veteran's 
musculoskeletal system was normal at the time of discharge.  

But a veteran is not limited to inservice evidence to 
establish that an injury was incurred during service.  38 
C.F.R. § 3.303(d).  The veteran has presented sworn testimony 
about inservice events.  If he has knowledge of the facts and 
circumstances of an event, he is competent to testify as to 
any matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  Hence, the veteran can 
give competent testimony that he was in a motor vehicle 
accident during service where he hit his back on the wooden 
seats of the truck bed and that he experienced back pain at 
that time.  Similarly, he and his wife are competent to 
testify as to his chronic back pain since his discharge.  
Moreover, the veteran is also competent to relate the 
circumstances under which the information on his discharge 
examination was recorded.  Based on this evidence, the second 
requirement for a medical examination-evidence that 
establishes that the veteran suffered an injury during 
service-is met here.  

The third criteria is met as well.  Merely because the 
veteran experienced low back pain at the time of his 
inservice injury and experienced low back pain after 
discharge does not necessarily mean that his inservice injury 
and current back disability are connected.  The record 
contains a statement from the veteran's primary care 
physician that in his opinion the veteran's chronic low back 
pain and lumbar spine arthritis may be related to his remote 
back injury when he was in the military.  The use of the 
phrase "may be related" is too speculative to constitute 
probative evidence to support a grant of service connection.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  But the 
statement meets the third requirement for providing a VA C&P 
examination-namely, that the claimed disability or symptoms 
may be associated with the established injury in service.  
Accordingly, a C&P examination must be scheduled for the 
purpose of eliciting an opinion on etiology, or medical 
causation, as to the claimed residuals of low back injury.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED to the Appeals Management 
Center in Washington, D.C., for the following action:

1. Schedule the veteran for an appropriate 
examination.  The claims file must be made 
available to the examiner and the 
examiner's report should indicate that it 
was reviewed.  A thorough history should 
be obtained from the veteran.  All 
necessary tests should be given and any 
results from such tests should be 
addressed in the examiner's report.  The 
examiner should identify each diagnosis 
with respect to the veteran's lower back.  

In addition, for each diagnosis, the 
examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (that is, whether 
there is at least a 50 percent 
probability) that the diagnosed back 
disorder is related to any injury 
sustained in the veteran's motor vehicle 
accident during service.  

2.  Then readjudicate the claim.  If any 
sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


